Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.  Regarding Applicant’s argument that Examiner has not proved a prima facie case of obviousness because none of the cited references teach or suggest the teachings of the present claims or even identify the problem solved by the present invention. The rejections of claims 1, 6, and 9 are not based upon sufficient rationale and evidence. — Examiner disagrees.  Identification of the same problem to be solved by Applicant is not a standard of a typical Graham v. John Deere analysis.  Moreover, it has been held that “The question is not whether the combination was obvious to the patentee but whether the combination was obvious to a person with ordinary skill in the art. Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007) .  Examiner has not used the same problem identified by Applicant as a motivation to modify the prior art as recited by the claims.  Examiner has stated that there would be motivation to cater to an individuals desired preferences or provide a complete sheet set as a convenience to certain individuals based on their preferences (see pgs. 3 and 5 Non-Final Rejection mailed 08/27/2021).   
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1 and 5-6, 8-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US10531744 to Alletto (“Alletto”) in view of US2007/0157383 to Burns (“Burns”).
	Regarding claim 1 (as amended), Alletto discloses “A hybrid sheet set packaged together as a set comprising: at least one flat sheet entirely made of a first material having a first weave; at least one fitted sheet made entirely of a second material that is different from the first material and having a second weave that is knitted”.  (See Alletto. More specifically, see at least: figures 5 and 11 and written description, column 10, line 46 --“In some embodiments, the performance fabric that portion 62 and/or portion 64 are made from is different than the circular knit performance fabric that portion 42 of bed sheet 30 is made from.” and Abstract --“A bed sheet is provided that includes a knitted performance fabric” and Col. 5, Lines 64-66  “In some embodiments, strands 52 are each made from the same material, such as, for example, one of the materials discussed herein.”)
	Alletto does not explicitly disclose “and at least one pillow case made of a third material that is at least the same as one of the first material or the second material, with the pillowcase having either the first weave or the second weave.“
	However, in the same field of endeavor, bed linens, Burns discloses “and at least one pillow case made of a third material that is the same as one of the first material or the second material, with the pillowcase having either the first weave or the second weave.“  (See Burns. More specifically, see at least: claim 14 --“a pillowcase having two substantially parallel surfaces, a first surface of the pillowcase being of substantially the same material as a first portion of the bedcloth, and a second surface of the pillowcase being of substantially the same material as a second portion of the bedcloth.”)
	It would have been obvious for one having ordinary skill in the art to provide the sheet set of Alletto with the pillowcase of Burns, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with no change in their respective functions, and the combination would have yielded nothing more than a common sheet set (as disclosed by the Applicant) in which one of ordinary skill in the art would have recognized as a predictable result.  One of ordinary skill in the art would have been motivated to make this modification in order to provide a complete sheet set as a convenience to the consumer based on their preferences.  
	Alletto further fails to disclose the first weave is a non-knitted weave. Burns teaches the use of silk and flannel (paragraph 0019) in the construction of bedclothes.  Both materials are known examples of woven fabrics as disclosed by the Applicant (page 2, paragraphs 1 and 2).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to use a non-knitted woven fabric for the first material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).

	 
	Regarding claim 5, the combination of Alletto and Burns, discloses all of the limitations of claim 1, as discussed above, and Burns further discloses “wherein the pillow case includes a first side and a second side, and the first side is made of the first material and the second side is made of the second material.”  (See Burns. More specifically, see at least: claim 14 --“a pillowcase having two substantially parallel surfaces, a first surface of the pillowcase being of substantially the same material as a first portion of the bedcloth, and a second surface of the pillowcase being of substantially the same material as a second portion of the bedcloth.”)

	Regarding claim 6, Alletto discloses “A hybrid sheet system sold as a set comprising: at least one flat sheet made of a first material having a first weave that is knitted; at least one fitted sheet made of a second material and having a second weave”.  (See Alletto. More specifically, see at least: figures 5 and 11 and written description, column 10, line 46 --“In some embodiments, the performance fabric that portion 62 and/or portion 64 are made from is different than the circular knit performance fabric that portion 42 of bed sheet 30 is made from.”)
	Alletto does not explicitly disclose “and at least one pillow case made of a third material that may be the same as or different from the first material and that may be the same as or different from the second material, and the pillowcase has at least one of the first weave or the second weave.“
	However, in the same field of endeavor, bed linens, Burns discloses “and at least one pillow case made of a third material that may be the same as or different from the first material and that may be the same as or different from the second material, and the pillowcase has one of the first weave or the second weave.“  (See Burns. More specifically, see at least: claim 14 --“a pillowcase having two substantially parallel surfaces, a first surface of the pillowcase being of substantially the same material as a first portion of the bedcloth, and a second surface of the pillowcase being of substantially the same material as a second portion of the bedcloth.”)
	It would have been obvious for one having ordinary skill in the art to provide the sheet set of Alletto with the pillowcase of Burns, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with no change in their respective functions, and the combination would have yielded nothing more than a common sheet set (as disclosed by the Applicant) in which one of ordinary skill in the art would have recognized as a predictable result.  One of ordinary skill in the art would have been motivated to make this modification in order to provide a complete sheet set as a convenience to the consumer.  
	Alletto further fails to disclose the second weave is a non-knitted weave. Burns teaches the use of silk and flannel (paragraph 0019) in the construction of bedclothes.  Both materials are known examples of woven fabrics as disclosed by the Applicant (page 2, paragraphs 1 and 2).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to use a non-knitted woven fabric for the first material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).
	
	Regarding claim 8, the combination of Alletto and Burns, discloses all of the limitations of claim 6, as discussed above, and Burns further discloses “wherein the pillow case includes a first side and a second side, and the first side is made of the first material and the second side is made of the second material.”    (See Burns. More specifically, see at least: claim 14 --“a pillowcase having two substantially parallel surfaces, a first surface of the pillowcase being of substantially the same material as a first portion of the bedcloth, and a second surface of the pillowcase being of substantially the same material as a second portion of the bedcloth.”)

	Regarding claim 9, Alletto discloses “A hybrid sheet system comprising: at least one flat sheet [made entirely of a woven, non-stretchy material]; at least one fitted sheet made entirely of a knitted, stretchy material; and at least one pillow case made of one or more of a woven, non-stretchy material or a knitted, stretchy material, all sold as a set.  (See Alletto. More specifically, see at least: written description, column 1, lines 46-52 --“In one embodiment, in accordance with the principles of the present disclosure, flat and fitted bed sheets are provided. The bed sheets are made from a performance fabric that allows heat and moisture that radiates from the sleeper's body to dissipate through the fitted bed sheet and/or the flat bed sheet. In some embodiments the performance fabric is a knitted fabric” And written description column 11, lines 59-62 --“the sheet sets described herein may include one or more pillowcases, wherein at least a portion of the pillowcase is made from the circular knitted performance fabric described herein.” and Col. 5, Lines 64-66 “In some embodiments, strands 52 are each made from the same material, such as, for example, one of the materials discussed herein.”)
	Alletto does not explicitly disclose “at least one flat sheet made entirely of a woven, non-stretchy material”.
	However, in the same field of endeavor, bed linens, Burns discloses “at least one flat sheet made of a woven, non-stretchy material”.  (See Burns. More specifically, see at least: paragraph 0019 wherein Burns teaches the use of silk and flannel in the construction of bedclothes.  Both materials are known examples of woven fabrics as disclosed by the Applicant (page 2, paragraphs 1 and 2).)  
	It would have been obvious for one having ordinary skill in the art to combine the sheet set of Alletto with the bedclothes as taught by Burns, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with no change in their respective functions, and the combination would have yielded nothing more than a common sheet set (as disclosed by the Applicant) in which one of ordinary skill in the art would have recognized as a predictable result.  One of ordinary skill in the art would have been motivated to provide the set as the consumer “might sleep better if you incorporate a variety of sheeting fabrics on your bed” and “maximizing the longevity of your sheets and calibrating the best sheet combo for partners who like different textures1.” Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

	Regarding claim 10, the combination of Alletto and Burns, discloses all of the limitations of claim 9, as discussed above, and further discloses “wherein the at least one pillow case has a first side and a second side, and the first side is a woven, non-stretchy material and the second side is a knitted, stretchy material.”    (See Burns. More specifically, see at least: claim 14 --“a pillowcase having two substantially parallel surfaces, a first surface of the pillowcase being of substantially the same material as a first portion of the bedcloth, and a second surface of the pillowcase being of substantially the same material as a second portion of the bedcloth.” And paragraph 0019 wherein Burns teaches the use of silk and flannel in the construction of bedclothes.  Both materials are known examples of woven fabrics as disclosed by the Applicant (page 2, paragraphs 1 and 2).  See also, Alletto written description, column 11, lines 59-62 --“the sheet sets described herein may include one or more pillowcases, wherein at least a portion of the pillowcase is made from the circular knitted performance fabric”.)

	Regarding claim 11, the combination of Alletto and Burns, discloses all of the limitations of claim 1, as discussed above, and Burns further discloses “wherein the first material is cotton, Egyptian cotton, pima cotton, upland cotton, tencel, silk, polyester, bamboo (rayon), microfiber, synthetics, wool, blends, or combinations thereof.”  (See Burns. More specifically, see at least: paragraph 0019 --“silk for a sleeper who wishes to be cooler”.)

	Regarding claim 12, the combination of Alletto and Burns, discloses all of the limitations of claim 1, as discussed above, and Burns further discloses “wherein the second material is damask, embossed, flannel, jacquard, percale, printed, sateen, or satin.”  (See Burns. More specifically, see at least: paragraph 0019 --“flannel for a sleeper who wishes to favor warmth retention”.)

	Regarding claim 13, the combination of Alletto and Burns, discloses all of the limitations of claim 9, as discussed above, and Burns further discloses “wherein the pillow case has a first side that is knitted and a second side that is woven.”    (See Burns. More specifically, see at least: claim 14 --“a pillowcase having two substantially parallel surfaces, a first surface of the pillowcase being of substantially the same material as a first portion of the bedcloth, and a second surface of the pillowcase being of substantially the same material as a second portion of the bedcloth.”)

	Regarding, claims 15 and 16, the combination of Alletto and Burns discloses all the limitations of claims 1 and 6, respectively, and further discloses “wherein the pillowcase has a first side and a second side and with each side being made of the same material.”  (See Burns. More specifically, see at least: claim 14 --“a pillowcase having two substantially parallel surfaces, a first surface of the pillowcase being of substantially the same material as a first portion of the bedcloth, and a second surface of the pillowcase being of substantially the same material as a second portion of the bedcloth.”  One of ordinary skill in the art would recognize that both portions of the bedcloth could be comprised of the same material and therefore both sides of the pillowcase would be comprised of the same material.)

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Clisset Christine Cyr, New York Times, July, 14, 2016, Retrieved: www.nytimes.com/wirecutter/blog/mix-and-match-sheets/[6/18/2020 3:39:27 PM]